UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7332


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL DANIEL HAMMONDS,

                     Defendant - Appellant.



                                       No. 21-7333


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL DANIEL HAMMONDS,

                     Defendant - Appellant.



Appeals from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:02-cr-00118-NCT-1; 1:02-
cr-00119-NCT-1)


Submitted: March 24, 2022                                       Decided: March 28, 2022
Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Daniel Hammonds, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Michael Daniel Hammonds challenges the district

court’s orders denying his 18 U.S.C. § 3582(c)(1)(A) motions for compassionate release.

We review a district court’s denial of a motion for compassionate release for an abuse of

discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied,

142 S. Ct. 383 (2021).    We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s orders. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3